Title: Lafayette to Thomas Jefferson, 16 August 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La Grange August 16h 1816
          
          Your Letter of May 17h Has Afforded me Every kind of Gratification. I Had not for a Long time Heard from you and was very Anxious for intelligences of your welfare. Certain Leanings of the Liberal opinion on the other Side of the Channel and Atlantic waters Appearing to me Not Quite Correct I Have Been much pleased to find you were Sensible of the dangers we Had to Encounter from Both Quarters. Yet it Behoved a patriot to Give His Whole Weight on the Scale of defence Against foreign invasion and influence. that a Longer Resistance Has not Since taken place is Still my Regret and Has not Been my fault.
          I Have Had the pleasure to See mr Gallatin at my friend mr parker’s Country Seat, And am in Hopes of His visit next month at La Grange. He was So kind as to indulge my Reluctance for the town where I Have not Been Since the Ennemy Have Evacuated my this Rural place of Retirement. Here I am with my numerous family Quite Stranger to the politics which Now divide the two fractions of one party. The Our friend Tracy is for the present At An Estate of His in the departement de L’allier; I Gave Him an Extract of your letter for which He Has Been very thankful, and am now Sending the letter itself. He is almost Blind. There are Hopes of a Cataract which might Be
			 Extracted.
          I thank you, my dear friend, for the Cheering Good wishes and Expectations Contained in your much Esteemed favour. I am Sanguine also. notwithstanding present Appearances the true doctrines Have made Great progress. There are Axioms at Which we Have Seen, you and I, not thirty years Ago philosophers and patriots Stare, and which are now Common place Sayings. There is no Stability for things and men, not only in france, But in the Neighbouring Countries, Unless their Governments are founded upon our primitive principles of freedom.
          this Letter Having not Been writen in time for the departure of mr Vail from paris, I Let it Run  its chance through the post offices to the Havre: But would not miss this Occasion to Express to you the Grateful, affectionate Attachment and Regard of your old friend
          Lafayette
        